                     Case 3:20-cv-05910-LB Document 88 Filed 10/14/20 Page 1 of 3
                                                                                                       Reset Form

 1                                     UNITED STATES DISTRICT COURT
 2                                  NORTHERN DISTRICT OF CALIFORNIA
 3                                                       )
     U.S. WECHAT USERS ALLIANCE,
     et al.                                              )            20-cv-05910-LB
                                                             Case No: _______________
 4                                                       )
                                       Plaintiff(s),     )   APPLICATION FOR
 5                                                       )   ADMISSION OF ATTORNEY
                v.
                                                         )   PRO HAC VICE
 6   DONALD J. TRUMP, et al.                             )   (CIVIL LOCAL RULE 11-3)
                                                         )
 7                                                       )
                                       Defendant(s).
                                                         )
 8
              I, John M. Browning                 , an active member in good standing of the bar of
 9    New York                     , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Plaintiffs (see Attachment A)                in the
                                                                Thomas R. Burke
     above-entitled action. My local co-counsel in this case is __________________________________,     an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                                   LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13    Davis Wright Tremaine LLP                               Davis Wright Tremaine LLP
      1251 Avenue of the Americas                             505 Montgomery Street
14    New York, NY 10020                                      San Francisco, CA 94111
       MY TELEPHONE # OF RECORD:                               LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (212) 603-6410                                          (415) 276-6500
       MY EMAIL ADDRESS OF RECORD:                             LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    jackbrowning@dwt.com                                    thomasburke@dwt.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 5213038      .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
              I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 10/13/20                                                    John M. Browning
22                                                                                   APPLICANT

23
                                       ORDER GRANTING APPLICATION
24                               FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of John M. Browning                           is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: October 14, 2020
                                                               UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                      October 2012
         Case 3:20-cv-05910-LB Document 88 Filed 10/14/20 Page 2 of 3




                                        ATTACHMENT A

      Parties represented: Plaintiffs U.S. WeChat Users Alliance, Chihuo Inc., Brent Coulter,

Fangyi Duan, Jinneng Bao, Elaine Peng, and Xiao Zhang.
Case 3:20-cv-05910-LB Document 88 Filed 10/14/20 Page 3 of 3
